Citation Nr: 0838928	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  06-07 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which granted service connection and a 
0 percent evaluation effective August 1, 2005.  In February 
2006, the veteran appealed the evaluation.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  From August 1, 2005, the veteran has, at worse, Level III 
hearing loss in the right ear and Level III hearing loss in 
the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claim for a compensable 
evaluation for bilateral hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim for service connection, 
an August 2004 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although notice was not provided to the veteran prior to the 
initial adjudication of this claim informing him that a 
disability rating and an effective date would be assigned 
should the claim of service connection be granted, the Board 
finds that the veteran has not been prejudiced.  "In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled." 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The veteran's service medical records and VA medical 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no other indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
veteran was provided a VA audiological examination.  In the 
October 2008 informal hearing presentation, the veteran's 
representative argued that the examination was inadequate 
under Martinak v. Nicholson, 21 Vet. App. 447 (2007) and VA 
Fast Letter -7-10 because the examiner did not state how the 
hearing loss affects the veteran's daily activities.  The 
Board notes that the veteran's September 2005 VA audiological 
examination did not state the effects of the veteran's 
hearing loss on his daily activities.  The Board observes 
that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
noted that VA had revised its hearing examination worksheets 
to include the effect of the veteran's hearing loss 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see 
also 38 C.F.R. § 4.10 (2007).  The Court also noted, however, 
that even if an audiologist's description of the functional 
effects of the veteran's hearing disability was somehow 
defective, the veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.  In this 
case, the VA examinations were conducted before the 
examination worksheets were revised to include the effects of 
hearing loss disability on occupational functioning and daily 
life.  The veteran, as a lay person, is nevertheless 
competent to submit evidence of how the hearing loss affects 
his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994)(finding that lay testimony is competent when it 
regards features or symptoms of injury or illness).  The 
examiner noted in the January 2006 examination report that 
the veteran reported difficulty in his work as an auctioneer 
and was concerned about his ability to earn a living in the 
future should the hearing loss be progressive.  Thus, the 
examination report did include information concerning how the 
veteran's hearing loss affects his daily functioning.  
However, the evidence does not show that the veteran's 
difficulty hearing has resulted in marked interference with 
employment nor has the veteran demonstrated any prejudice 
caused by a deficiency in the examination.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

B.  Law and Analysis 

As will be discussed in more detail below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial compensable evaluation for 
bilateral hearing loss.  As such, the appeal must be denied.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
notes, however, the current appeal is based on the assignment 
of an initial rating for a disability following an initial 
award of service connection for this disability.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Thus, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126; 
but see Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo- 
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides 
a table (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Testing for hearing 
loss is conducted by a state-licensed audiologist, including 
a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
Table VII in the schedule is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear, the horizontal rows 
representing the ear having better hearing and the vertical 
columns the ear having the poorer hearing.  The percentage 
evaluation is indicated where the row and column intersect.  
Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).

The veteran contends that he has difficulty hearing.  He 
reported that he cannot distinguish voices of others who are 
talking around him.  See February 2006 appeal; August 2005 VA 
audiological consultation.  The veteran can attest to factual 
matters of which he had first- hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 
However, as a lay person, he has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
the degree of impairment are not competent, at least as to 
the measurable level of hearing loss that must be provided by 
the appropriate testing for VA rating purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In other words, even 
though the veteran is competent to report that he has 
difficulty hearing, he is not competent to state the level of 
hearing loss at the specific decibel levels required for 
evaluation under the VA Rating Schedule.

The Board first notes that the VA examiners who conducted the 
examinations of record provided the decibel readings for 500 
Hertz, but application of such is not necessary for 
calculating the average since it is not pertinent for rating 
the veteran's hearing loss.  See 38 C.F.R. § 4.86(a).

In an August 2005 VA audiological consultation, the veteran 
had puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
45
55
LEFT
15
15
15
65
65

There was speech recognition of 80 percent in the right ear 
and 80 percent in the left ear.  See August 2005 VA 
audiological consultation.  During the examination, the 
veteran reported difficulty hearing at his job as an 
auctioneer because he could not distinguish sounds around 
him.  He also reported that his hearing condition had 
gradually grown worse.  See August 2005 VA audiological 
consultation.

In viewing 1000, 2000, 3000, and 4000 Hertz, the puretone 
threshold average in the right ear was 36.25.  The puretone 
threshold average in the left ear was 40.  Under the rating 
criteria, the August 2005 examination results constitute 
Level III hearing on the right and Level III hearing on the 
left.  When combined, the result is a noncompensable or 0 
percent disability evaluation.

In September 2005, the veteran was afforded a VA audiological 
examination which showed puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
45
550
LEFT
15
15
15
65
65

There was speech recognition of 88 percent in the right ear 
and 88 percent in the left ear.

In viewing 1000, 2000, 3000, and 4000 Hertz, the puretone 
threshold average in the right ear was 36.25.  The puretone 
threshold average in the left ear was 40.  The VA examiner 
indicated that the veteran had moderate to moderately severe 
sensorineural hearing loss from 500 to 4000 Hertz in both 
ears.  Under the rating criteria, the September 2005 
examination results constitute Level II hearing on the right 
and Level II hearing on the left.  When combined, the result 
is a noncompensable or 0 percent disability evaluation.

In a January 2006 VA audiological consultation, the veteran 
had puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
45
550
LEFT
15
15
15
65
65

There was speech recognition of 80 percent in the right ear 
and 80 percent in the left ear.  See January 2006 VA 
audiological consultation.  During the examination, the 
veteran reported difficulty hearing in noisy environments 
which interfered with his occupation as an auctioneer.  He 
was concerned that his hearing loss could be progressive, 
limiting his ability to make a living.  He was noted not to 
be a candidate for amplification.  See January 2006 VA 
audiological consultation.  

In viewing 1000, 2000, 3000, and 4000 Hertz, the puretone 
threshold average in the right ear was 36.25.  The puretone 
threshold average in the left ear was 40.  Under the rating 
criteria, the January 2006 examination results constitute 
Level III hearing on the right and Level III hearing on the 
left.  When combined, the result is a noncompensable or 0 
percent disability evaluation.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, has not 
necessitated frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  In this regard, while the veteran has reported 
that he has difficulty in his work as an auctioneer due to 
his hearing loss and concern regarding future employment, he 
has not provided any persuasive evidence that this impairment 
is not contemplated by the current schedular standards which 
clearly show that the veteran does not have a compensable 
hearing loss when the applicable legal criteria are applied 
to the audiometric findings in this case.  While there is no 
doubt that there is some interference with occupational and 
other activities because the veteran does have a recognized 
hearing loss, the record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
Thus, the Board finds that the requirements for referral for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Accordingly, the Board finds that because each VA 
audiological examination indicates assignment of a 0 percent 
evaluation, the preponderance of the evidence is against the 
veteran's claim for an initial compensable rating for 
bilateral hearing loss.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


